409 F.2d 847
Morton Paul KANE, Gilbert Lee Beckley and Martin Sklaroff, Appellants,v.UNITED STATES of America, Appellees.
No. 24911.
United States Court of Appeals Fifth Circuit.
April 24, 1969.

Appeals from the United States District Court for the Southern District of Florida; Ted Cabot, Judge.
E. David Rosen, Miami, Fla., Edward Bennett Williams, Harold Ungar, Washington, D. C., for appellants.
Fred M. Vinson, Jr., Asst. Atty. Gen., Wallace H. Johnson, William G. Earle, Attys., Department of Justice, Washington, D. C., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The appellants were convicted of violating 18 U.S.C.A. § 1952 by conducting gambling-connected telephone communication between Miami, Florida, and Louisville, Kentucky, and of a conspiracy to violate 18 U.S.C.A. §§ 1084 and 1952. Beckley alone was convicted of § 1952 violations by telephone communication between Miami, Florida, and Tulsa, Oklahoma, and Miami, Florida, and New York City.


2
Reversal of the convictions is sought, among other reasons, because of the admission of evidence obtained in raids that was tainted because of illegal wiretaps and bugs.1


3
In view of the opinions of the Supreme Court in Alderman et al. v. United States, 394 U.S. 165, 89 S.Ct. 961, 22 L. Ed.2d 176, October Term, 1967, and related cases, the judgment of the District Court is vacated, and this cause is remanded for further proceedings consistent therewith.



Notes:


1
 Under Rule 18 the Court has placed this case on the Summary Calendar for disposition without oral argumentSee Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804.